DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (catheter system) in the reply filed on 8/22/2022 is acknowledged.  The traversal is on the ground(s) that there is no search burden because the search for the product (catheter system) overlaps the search for the process of using the product (method for treating a vascular lesion).  This is not found persuasive because while an overlap, as alleged by applicant, MAY exist when searching these two different inventions this is simply not the standard for establishing a serious search burden.  Specifically, as explained in the restriction, the catheter system can be used for any number of other treatments/applications and therefore requires a completely different field of search, including searching different CPC symbols, different search queries/strategies, as compared to a search for a method that explicitly requires treating vascular lesions.  While overlap may exist between these two different fields of search, applicant’s arguments ignore the fact that completely different searches must be formulated to find the best prior art references for each invention; the breadth of the search including the CPC symbols are clearly different when searching the device versus the method.  This difference in breadth is still a difference in the field of search, which applicant seemingly disregards.  A catheter system intended (but not required) to treat a vascular lesion requires a much broader/different search than searching for a specific method of using the catheter to treat vascular lesions.   Based on this, the examiner maintains that a search burden exists between these different inventions, as different fields of search are required. Therefore, the requirement is still deemed proper and is therefore made FINAL.  Applicant is reminded of the rejoinder policy for these types of claims. 
Therefore, claim 27 (method) is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  
Furthermore, it is noted that applicant has elected Species D (Fig. 4) without traverse, as there are no arguments related to the species/embodiments; all of applicant’s arguments are directed solely towards the restriction of invention I and II.   In their response, applicant states “The Applicant believes that at least claims 1-3, 5-7, 11, 12, 14-16, 25, 27 and 28 are generic to the elected Species”.  It is emphasized that this is NOT the same thing as identifying the claims that encompass the elected species (as required in the restriction).  That being said, the examiner has taken this to mean that if a specific claim number is not listed then it is NOT drawn to the elected species, i.e. only the specific claims listed read on the elected embodiments and the rest are drawn to an unelected embodiment and are hereby withdrawn.  If this is not the case, then applicant’s response is non-compliant, as it’s unclear what claims read on the elected embodiment.  Therefore, claims 4, 13, 17-24, 26 and 27 are withdrawn from consideration. 
It is noted that the examiner attempted to contact applicant’s representative to clarify their election response, but could not be reached in the necessary time period. 
For clarity, claims 1-3, 5-7, 11, 12, 14-16, 25 and 28 are pending examination. 

Claim Objections
All of the claims are objected to because of the following informalities: 
The status identifier of “withdrawn” is not included in any of the claims.  It is seemingly applicant’s position that claims 4, 13, 17-24 and 26 are drawn to a non-elected embodiment (See discussion in the restriction section above).  Therefore, the proper status identifier for these claims is “withdrawn”. 
The limitation “an energy source that generates energy” should be written in a manner to make it clear that this is not a method of using the energy source, but instead a functional limitation related to an energy source configured/adapted to generate energy.  
Similar issues exist with “a guide distal end that is selectively positioned near the vascular lesion”.  Applicant should make this clear that this positioning isn’t actively required, merely a guide distal end capable/configured to be positioned in the claimed manner. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-7, 11, 12, 14-16, 25 and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
[Claim 1] The claimed “energy source” is not supported, as it is much broader than what is supported; See MPEP 2163 regarding genus and species.  It is clear that the claimed energy source is a genus that encompasses many different types of energy, however the specification only provides written description support for light/laser energy, which is a specific species.  There is simply no details/description/examples as to HOW the claimed device would work with any other type of energy source (other than laser/light).  For example, how would the device work with RF energy, ultrasound, gamma-ray, X-ray, etc.?  Therefore, the breadth of the claimed “energy source” is not sufficiently supported. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-3, 5-7, 11, 12, 14-16, 25 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
[Claim 1] The limitation “the catheter system including a catheter fluid, the catheter system comprising:…” is indefinite. First, applicant’s use of both “including” and “comprising” creates confusion as to where the preamble stops and the body of the claim begins.  It is well understood and accepted that “including” and “comprising” are both transitional phrases that mean the same thing; MPEP 2111.03.  Therefore, when applicant decides to use both interchangeably this creates indefiniteness issues. First, does applicant believe they mean different things?  By using both, it seems to imply that they mean different things, otherwise applicant would just use the same one throughout the claims.  Second, because both are being used as transitional phrases it’s unclear where the body of the claim actually begins. Does the body of the claim start after “including” or “comprising”?
Furthermore, this limitation is indefinite based on the recitation of a catheter fluid within the preamble.  Based on how applicant has decided to first introduce “a catheter fluid” into the claim, it is unclear whether or not a fluid is actually required or merely a catheter system configured to/capable of including a fluid.  For example, if a fluid is actually required, then infringement would only occur when a fluid exists within the catheter.  If the catheter system is only required to be configured to include a catheter fluid, then this is a much broader claim that only requires the capability of the device to include fluid, in the claimed manner.  Therefore, since it’s unclear whether or not applicant’s intention is for fluid to be positively required or not, the claims are indefinite as to the scope, specifically considering infringement.  If applicant intends for fluid to be required, the examiner suggests removing this limitation from the preamble and reciting it in the body of the claim, e.g.  “the catheter system comprising: a catheter fluid; an energy source…”.  If applicant intends for the catheter system to merely be capable/configured/adapted to include a fluid, then this functional limitation should be made clear by using any phrases like “capable of including”, “configured to include”, “adapted to include”, “designed to include”, etc. For examination purposes, the examiner contends that a fluid is not specifically required, only a catheter system configured to include a fluid. 
The limitation “the energy guide being configured to receive energy from the energy source and generate a plasma bubble within the catheter fluid” is indefinite.  As made clear from the fact that this element is called an “energy guide” (optical fiber), it’s unclear what is structurally required of an optical fiber so that it generates a plasma bubble.  Seemingly an optical fiber merely transmits/guides the energy and is no way responsible for generating a plasma bubble. Instead it is the very specific interaction between the specific fluid and the laser parameters (including wavelength, pulse duration, fluence, etc.) that cooperates together to generate a plasma bubble. However, none of these parameters are recited in the claims, and this effect of generating a plasma bubble is attributed solely to the energy guide, which is seemingly impossible.  How does an optical fiber by itself generate a plasma bubble? Applicant is reminded that device claims are defined by their structure not the effect achieved.  Therefore, for examination purposes this limitation merely requires any optical fiber that transmits laser light, as that is all that is structurally required. 
The limitation “wherein the guide distal end and the energy manifold are positioned within the balloon interior” is indefinite. Specifically, it’s unclear if this always has to be true, i.e. a permanent configuration, or merely there has to exist a situation where this can be true, i.e. capable of being positioned in the claimed manner.  From an infringement stand point, it’s unclear if infringement occurs only when they are positioned in the claimed manner or if infringement would occur when a device is made that is capable of being positioned in the claimed manner; the issue is similar to what is discussed MPEP 2173.05(p) regarding product and process of using in the same claim. 
The limitation “wherein the energy manifold directs energy from the plasma bubble out of the body chamber through the manifold aperture, away from the energy guide, and outward toward the balloon wall that is substantially adjacent to the vascular lesion” is indefinite as it is unclear what is structurally required to meet this limitation.  First, this appears to be a functional limitation of the energy manifold, but applicant has failed to use any proper terms/phrases to designate this as functional/intended use, e.g. “configured to”, “adapted to”, “capable of”, etc.  Second, the structure of the manifold has already been previously recited, so it’s unclear how this serves to further limit the structure of the manifold.  Does this require additional structural elements or additional structural configuration of the manifold in order to perform these functions or is this merely an inherent result or intended use of the previously defined manifold structure?  For examination purposes, the examiner contends that this is merely intended use of the manifold, and if the prior art teaches the previously recited structural elements, e.g. body chamber and apertures of the manifold, then it meets the claim.  
Applicant is reminded that “apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.” MPEP 2114. “A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim” MPEP 707
[Claim 2] The limitation “the energy manifold is configured to direct energy from the plasma bubble out of the body chamber through each of the plurality of manifold apertures and toward the vascular lesion” is indefinite as it’s unclear what is structurally required in order to meet this functional limitation; MPEP 2173.05(g).  Does the previous recited plurality of apertures inherently provide this result/effect or is additional structure required?
[Claim 6] Similar to claim 1, the limitation “wherein the energy guide generates one or more pressure waves within the catheter fluid that impart a force upon the vascular lesion” is indefinite.  First, it appears to be claiming a product (energy guide) and process of using (generates or more pressure waves) in the same claim.  Second and more importantly, the energy guide (optical fiber), as the name implies, merely guides energy and in no way “generates” pressure waves, as it merely transmits/carries energy which is then capable of generating plasma (based on numerous factors including the specific fluid, the wavelength, the fluence, the pulse duration, etc.; none of which are claimed).  Therefore, it’s unclear what is structurally required to meet this claim.  For examination purposes, the examiner contends that any optical fiber that transmits laser light reads on this limitation.
[Claim 11] The limitation “the guide distal end of the energy guide is secured to the manifold proximal end of the manifold body” is indefinite, as it’s unclear what structure (if any) is required to meet this limitation.  It appears as if applicant is claiming a product (energy guide) and a process (securing) in the same claim.  Therefore, it’s unclear what is required to meet this claim limitation. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-7, 12, 14-16 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2015/056662 to Miyagawa*
*It is noted that while the WIPO is being used for the actual rejection, the application US 2020/0289202 is being used for translation/citations purposes in the explanation of the rejection, below. 
[Claims 1 and 7] Miyagawa discloses a catheter system (10, Figs. 1-3) for treating a vascular lesion within or adjacent to a blood vessel within a body of a patient (e.g. renal artery 40, Fig. 3), the catheter system including a catheter fluid (abstract), the catheter system comprising: 
an energy source that generates energy (laser light generating unit 12); 
a balloon (21) including a balloon wall that defines a balloon interior (clearly seen in Fig. 2-3), the balloon being configured to retain the catheter fluid within the balloon interior, the balloon being selectively inflatable with the catheter fluid to expand to an inflated state, wherein when the balloon is in the inflated state the balloon wall is configured to be positioned substantially adjacent to the vascular lesion (at least Par 0075; Fig. 3 shows the balloon expanded and positioned adjacent to the renal artery 40); 
an energy guide (optical fiber 29) including a guide distal end (distal end surface 32) that is selectively positioned near the vascular lesion (“the optical fiber 29 is rotated and slid by a driving force given from the drive mechanism 14 to the proximal end side of the optical fiber 29” Par 0083, making it clear that the position of the optical fiber can be adjusted and therefore located near any desired target), the energy guide being configured to receive energy from the energy source (“a laser light generating unit 12 emitting laser light to the optical fiber 29” Abstract) and generate a plasma bubble within the catheter fluid (intended effect; the optical fiber is structurally capable of providing this effect depending on the type of fluid and laser parameters chosen); and 
an energy manifold (in-side tube 27) that is coupled to the energy guide near the guide distal end (the optical fiber 29, specifically the distal end 32, is coupled to the tube 27 via fluid 51; Fig. 3), the energy manifold including (i) a manifold body that defines a body chamber (cylindrical body of tube 27), the body chamber being configured to retain at least some of the catheter fluid (51; Par 0093), and (ii) a manifold aperture (openings 30 and 31) that extends through the manifold body; 
wherein the guide distal end and the energy manifold are positioned within the balloon interior (Figs. 2 and 3); and 
wherein the energy manifold directs energy from the plasma bubble out of the body chamber through the manifold aperture, away from the energy guide, and outward toward the balloon wall that is substantially adjacent to the vascular lesion (intended use/functional language; the in-side tube 27 is structurally equivalent to applicant’s energy manifold 429, Fig. 4 and therefore is inherently capable of providing the exact same result when used in the proper conditions; see 112, 2nd above and MPEP 2114).
[Claim 2] Miyagawa discloses wherein the energy manifold includes a plurality of manifold apertures (openings 30 and 31) that extend through the manifold body; and wherein the energy manifold is configured to direct energy from the plasma bubble out of the body chamber through each of the plurality of manifold apertures and toward the vascular lesion (the tube 27 includes all of the necessary structural elements and structural configurations to inherently meet this desired function).
[Claim 3] Miyagawa discloses wherein the plurality of manifold apertures are positioned in a radial pattern around a perimeter of the manifold body (“The openings 30 and 31 are disposed at positions different in the circumferential direction with respect to the axial direction 101” Par 0079; this is considered a radial pattern)
[Claim 5] Miyagawa discloses wherein the plurality of manifold apertures are positioned along a length of the manifold body (as seen in Figs. 2-3, openings 30 and 31 are located at different positions along the longitudinal axis of tube 27)
[Claim 6] Miyagawa discloses wherein the energy guide generates one or more pressure waves within the catheter fluid that impart a force upon the vascular lesion (the tube 27 includes all of the necessary structural elements and structural configurations to inherently meet this desired function)
[Claim 12] Miyagawa discloses wherein the manifold body is substantially cylindrical tube-shaped and defines a substantially cylindrical-shaped body chamber. (tube 27)
[Claim 14] Miyagawa discloses comprising a guide end protector (reflector 33) that is coupled to the guide distal end, the guide end protector being configured to protect the guide distal end from energy from the plasma bubble that is generated in the body chamber (the reflector includes the necessary structure to perform the claimed protection)
[Claim 15] Miyagawa discloses wherein the energy manifold further includes an energy diverter that diverts energy from the plasma bubble that is generated in the body chamber toward the manifold aperture
[Claim 16] Miyagawa discloses wherein the manifold body includes a manifold distal end, and wherein the energy diverter is positioned adjacent to the manifold distal end
[Claim 25] Based on the 112, 2nd rejection (discussed above), the examiner contends that Miyagawa is configured to include the claimed fluid.  If applicant disagrees with this interpretation; see 103 below. 

Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0022294 to Cioanta et al.
[Claim 1] Cioanta discloses a catheter system (Fig. 54A) for treating a vascular lesion within or adjacent to a blood vessel within a body of a patient (intended use; Par 0367), the catheter system including a catheter fluid (“filled with degassed water or saline solution or saline solution/contrast mixture” Par 0536), the catheter system comprising: 
an energy source that generates energy (the “+” shown coupled to electrode 544 clearly denotes a positive electrical energy source); 
a balloon (541) including a balloon wall that defines a balloon interior (“enclosure” Par 0536), the balloon being configured to retain the catheter fluid within the balloon interior, the balloon being selectively inflatable with the catheter fluid to expand to an inflated state, wherein when the balloon is in the inflated state the balloon wall is configured to be positioned substantially adjacent to the vascular lesion (Par 0536; Fig. 54A); 
an energy guide (electrode 544) including a guide distal end (tip/end near voltage discharge 546) that is selectively positioned near the vascular lesion (clearly the voltage discharge 546 and therefore the distal end of the electrode is located near the target of the treatment), the energy guide being configured to receive energy from the energy source (inherently how an electrode must work) and generate a plasma bubble within the catheter fluid (“radial shockwaves” Par 0536); and 
an energy manifold (catheter 340) that is coupled to the energy guide near the guide distal end (distal end of catheter that forms chamber where voltage discharge 546 occurs), the energy manifold including (i) a manifold body that defines a body chamber (space where voltage discharge 546 occurs), the body chamber being configured to retain at least some of the catheter fluid (“The IN lumen 365 and OUT lumen 366 are used to fill in the space with degassed water or saline solution or saline solution/contrast mixture, at required pressure and volume.”), and (ii) a manifold aperture (OUT hole 547) that extends through the manifold body; 
wherein the guide distal end and the energy manifold are positioned within the balloon interior (541, Fig. 54A); and 
wherein the energy manifold directs energy from the plasma bubble out of the body chamber through the manifold aperture, away from the energy guide, and outward toward the balloon wall that is substantially adjacent to the vascular lesion (intended use/functional language; distal end of catheter 340, specifically forming a chamber with an aperture, is structurally equivalent to applicant’s energy manifold 429, Fig. 4 and therefore is inherently capable of providing the exact same result when used in the proper conditions; see 112, 2nd above and MPEP 2114).
[Claim 11] Similar to how applicant’s energy guide is secured to the energy manifold, Cioanta discloses an energy guide that is seemingly fixed in a position/location such that the distal end of the energy guide resides within the chamber of the energy manifold.  Therefore, the examiner considers these two elements to be secured to one another via intermediary elements.  If applicant disagrees see 103 rejection below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Cioanta as applied to claim 1 above, and further in view of US 2018/0042677 to Yu.
As discussed above, while Cioanta seemingly shows the distal end of the energy guide secured to the energy manifold, the reference is technically silent as to this connection.  First the examiner considers such a modification an obvious design choice of making integral; MPEP 2144.04.  To further support this position, in the same field of endeavor, Yu discloses a tubular member (222 or 322, Figs 2 or 3; equivalent/similar to applicant’s energy manifold) secured (via epoxy 231) to the distal tip of an energy guide (212/312).  Therefore, it is clear that such a structural configuration/attachment is known in the same field of endeavor and would therefore be obvious to modify Cioanta with the specific structural configuration/attachment taught by Yu as a known way to provide protection to the distal end of the energy guide (abstract of Yu)

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Miyagawa as applied to claim 1 above, and further in view of US 2002/0183729 to Farr.
If the specific fluid is positively recited/required by the claims, then Miyagawa fails to explicitly teach a surfactant or wetting agent.  However, in the same field of endeavor, Farr teaches that it is known to include a wetting agent (Par 0091) into the balloon catheter fluid (Pars 0077, 0079 and 0089-91).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Miyagawa to include a surfactant, as this is a known additive to similar solutions in similar devices. 

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Miyagawa as applied to claim 1 above, and further in view of US 2011/0263921 to Vrba
Miyagawa fails to explicitly teach a drug eluting balloon.  However, in the same field of endeavor, Vrba discloses that drug eluting balloons are commonly used in similar devices/applications (Pars 0119-120).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Miyagawa to include a drug-eluting balloon to provide the additional benefit of facilitating delivery of a neurotoxin or venom to the renal artery to disrupt or terminate renal sympathetic nerve activity. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynsey C Eiseman whose telephone number is (571)270-7035. The examiner can normally be reached M-F 8:30 to 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792